PER CURIAM.
Upon consideration of the petition of National Labor Relations Board, filed February 21, 1946, for enforcement of its order herein of February 18, 1946, and it appearing therefrom and from the certified typewritten transcript of record filed with this court, that respondent consents to entry of a decree of this Court enforcing such order, and the files of this Court further showing that an order to show cause was. issued and served on respondent and that no return has been made to such order to show cause and the time within which a return should be made has expired, it is ordered that a decree be forthwith filed and entered enforcing the order of the Board herein, and that a certified copy of such decree be forthwith issued to the respective parties.